            Case 1:18-cv-02185-LJL Document 320 Filed 01/27/21 Page 1 of 2
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
Wilmington, DE 19899-1709

troutman.com


Joanna J. Cline
302.777.6542
joanna.cline@troutman.com




January 27, 2021
VIA CM / ECF

Judge Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Eastern Profit Corp. Ltd. v. Strategic Vision US LLC, C.A. No. 18-cv-2185 (LJL)

Dear Judge Liman:

We write regarding the Court’s order of January 10, 2021, continuing the bench trial set for
January 19, 2021 and denying Eastern’s request that the trial proceed remotely pursuant to
Rule 43(a) and Standing Order M-10-468. Specifically, we write regarding the portion of the
Court’s order directing the parties to be ready for trial in person on 48 hours’ notice any date
after February 12, 2021.

As the Court is aware, Eastern wanted to proceed with the trial scheduled for November 9, 2020
(which was continued after Strategic’s request for an in person trial) and again with the trial
scheduled for January 19, 2021 (which also was continued after Strategic’s request for an in
person trial). Eastern had prepared for the January 19, 2021 trial date, and now given the
passage of time, will need to do so again in advance of the next trial date.

Having no date certain and the possibility of being called to trial on 48 hours’ notice puts
Eastern in the position of having to incur the cost and time to prepare for trial again, only to have
the date continued again, which we believe is a significant risk given the state of the
pandemic. In addition, Eastern’s witnesses would have to forego scheduling any commitments
for an uncertain time period. Moreover, counsel for Eastern previously scheduled other case
obligations around the timing of the scheduled January 19, 2021 trial, including several
depositions in February for a case in the Eastern District of Pennsylvania in which discovery
closes in March (on dates that already have been consented to by witnesses, in house counsel,
and the opposing party).

To avoid further prejudice to Eastern, Eastern respectfully requests—to the extent possible
given the availability of courtrooms—that the Court set a firm trial date at a time in March when
hopefully the chances of the Standing Order being extended are further reduced.




#112997067 v1
            Case 1:18-cv-02185-LJL Document 320 Filed 01/27/21 Page 2 of 2
Judge Lewis J. Liman
January 27, 2021
Page 2




We have consulted with counsel for Strategic and are authorized to report that they do not
object to this request, as, under the State of New York’s current COVID rules, Strategic’s
counsel and witnesses will need a few weeks’ advance notice to make special reservations for
rapid tests in their home jurisdiction; travel; quarantine; and rapid tests in New York.


Respectfully,

/s/ Joanna J. Cline

Joanna J. Cline




cc:     All Counsel of Record (By CM/ECF)




#112997067 v1
